Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-19 and 24 are pending and examined below.

Response to Arguments
Applicant’s arguments filed 04/27/22 have been fully considered and are persuasive with respect to the outer liner. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by the amendment is made in view of Caspers, as detailed below.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 5-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson et al. (U.S. Patent No. 8,052,760) in view of Caspers et al. (U.S. Patent No. 6,508,842) further in view of Hurley et al. (U.S. Publication No. 20130123940). 
Regarding Claim 1, Egilsson discloses a liner system (Figure 1 #7) for applying to a limb or a limb stump, the liner system comprising: an inner liner (Figure 39 #110) comprising an inner side facing the limb or limb stump; an outer side (Figure 39 #110) facing away from the limb or limb stump, a sealing element (Figure 39 #116) designed to be separate from the inner liner and the outer liner, the sealing member (Column 10 lines 4-19) but does not disclose an outer liner that comprises an inner side facing the inner liner and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner but does not disclose wherein the sealing element is ring-shaped.
Caspers teaches a socket liner for artificial limb an outer liner (Figure 4#60) that comprises an inner side facing the inner liner (Figure 4#92) and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner (Column 7 lines 6-12).
Hurley teaches wherein the sealing element is ring-shaped (Figure 2#12)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egilsson in view of Caspers to have an outer liner that comprises an inner side facing the inner liner and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner in order to receive a substantial portion of the residual limb (Figure 4) and furthermore in view of Hurley to teach the sealing element is ring-shaped (Figure 2#12)) as a design choice. 

Regarding Claim 5, Egilsson discloses wherein a cross section of the sealing element is designed to be solid or designed as a closed or open hollow cross-section (Figure 39 #116).
Regarding Claim 6, Egilsson discloses wherein the sealing element comprises a foam material or features or is filled with a foam material or a textile (Column 10 lines 4-6, coated textile).
Regarding Claim 7, Egilsson discloses wherein a cross section of the sealing element is designed to be round, triangular, quadrangular or polygonal, or with a flat contact surface (Figure 39 #116).
Regarding Claim 8, Egilsson discloses wherein the sealing element is designed to be elastic or is made of an elastic material (Column 10 lines 4-6).
Regarding Claim 9, Egilsson discloses wherein the sealing element (Figure 39 #116) sticks to the outer side of the inner liner (Figure 39 #110) and/or to the inner side of the outer liner.
Regarding Claim 10, Egilsson discloses wherein at least one of the inner liner and the outer liner comprise a closed distal end region (Figure 39). 
Regarding Claim 11, Egilsson discloses wherein the inner liner and the outer liner are attached to one another (The inner and outer liner as taught in view of Caspers are connected to each other through the sealing element)
Regarding Claim 12, Egilsson discloses the inner liner and the outer liner are connected to one another in their distal end regions in either a positive-locking or bonded manner, and form a connection zone (The inner and outer liner as taught in view of Caspers are connected to each other through the sealing element). 
Regarding Claim 13, Egilsson discloses wherein at least one of the inner liner and the outer liner comprises a closed cross-section (figure 39).
Regarding Claim 14, Egilsson discloses wherein the outer liner or the inner liner and the outer liner are designed to be elastic or made of an elastomer (Column 4 lines 26-30).
Regarding Claim 15, Egilsson discloses wherein the inner liner and the outer liner are made of the same material (Column 4 lines 49-59).
Regarding Claim 16, Egilsson discloses wherein the connection zone does not extend beyond up to a first distal third of the outer liner in a proximal direction (As can be seen in figure 39, the connection zone does not extend beyond up to the first distal third). 
Regarding Claim 17, Egilsson discloses further comprising markers arranged on the inner liner to align the sealing element (Figure 5, Column 6 lines 53-63 (sealing surfaces)). 
Regarding Claim 18, Egilsson discloses wherein the inner liner forms a smooth-walled inner surface along with the outer liner (Column 9 lines 28-33).
Regarding Claim 19, Egilsson does not disclose wherein the outer liner is designed such that it can be shortened. 
Caspers teaches wherein the outer liner is designed such that it can be shortened (due to the liner being made of flexible material it can be shorted though cutting). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egilsson in view of Caspers to have the outer liner is designed such that it can be shortened to accommodate the residual limb (Figure 4)
Regarding Claim 24, Egilsson discloses a liner system (Figure 1 #7) for applying to a limb or a limb stump, the liner system comprising: an inner liner (Figure 39 #110) comprising an inner side facing the limb or limb stump; an outer side (Figure 39 #110) facing away from the limb or limb stump, a sealing element (Figure 39 #116) designed to be separate from the inner liner and the outer liner, the sealing member (Column 10 lines 4-19) but does not disclose an outer liner that comprises an inner side facing the inner liner and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner but does not disclose an outer liner that comprises an inner side facing the inner liner and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner but does not disclose wherein the sealing element is belt-shaped.
Caspers teaches a socket liner for artificial limb an outer liner (Figure 4#60) that comprises an inner side facing the inner liner (Figure 4#92) and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner (Column 7 lines 6-12).
Hurley teaches wherein the sealing element is belt-shaped (Figure 1#3)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egilsson in view of Caspers to have an outer liner that comprises an inner side facing the inner liner and an outer side facing away from the inner liner and that is designed to be applied over the inner liner or the sealing element being between the outer side of the inner liner and the inner side of the outer liner in order to receive a substantial portion of the residual limb (Figure 4) and furthermore in view of Hurley to teach the sealing element is belt-shaped (Figure 1#3)) as a design choice. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774